         Case 3:19-cv-00185-MK         Document 27      Filed 04/15/21     Page 1 of 1




Kevin Kerr, OSB #080934
kevinkerr@schneiderlaw.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


  CHRISTI LYNETTE REA,                                                       3:19-cv-00185-MK
          Plaintiff,
                                                                   ORDER FOR ATTORNEY
          v.                                                  FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $12,446.00 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Kerr Robichaux & Carroll, PO Box 14490, Portland, OR 97293. The

attorney fee of $1,826.73 allowed pursuant to the Equal Access to Justice Act will be refunded to

Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.



       Dated this 15th day of April 2021.




                                                    s/ Mustafa T. Kasubhai
                                                    MUSTAFA T. KASUBHAI
                                                    United States Magistrate Judge
